Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
                                                                  FILED
                                                               Nov 26 2012, 9:44 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEYS FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:
SHANA D. TESNAR                                   SAMUEL R. ROBINSON
Noblesville, Indiana                              Church, Church, Hittle, & Antrim
                                                  Noblesville, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

TODD SHIREMAN,                                    )
                                                  )
       Appellant/Cross-Appellee,                  )
                                                  )
           vs.                                    )        No. 29A04-1201-PL-40
                                                  )
TODD HENSLEY and JERRY McKAY                      )
d/b/a H&M CATTLE COMPANY                          )
                                                  )
       Appellee/Cross-Appellant.                  )
                                                  )

                   APPEAL FROM THE HAMILTON SUPERIOR COURT
                        The Honorable Wayne A. Sturtevant, Judge
                            Cause No. 29D05-0910-PL-2267


                                       November 26, 2012
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       This is a case about the sale of a prize heifer.1 To our increasingly urbanized

population, this might seem to be a trivial matter. But this young cow was sold for a

price of $25,000.       And when this cow failed to calve, the buyers—Todd Hensley

(“Hensley”) and Jerry McKay (“McKay”) d/b/a H&M Cattle Company (“H&M”)—

sought recourse against the individual who sold them the heifer, Brad Simmermon

(“Simmermon”), and the original breeder, Todd Shireman (“Shireman”). When Hensley

and McKay’s suit against Shireman was unsuccessful, Shireman sought to recover

attorney fees under the general recovery statute. The trial court denied Shireman’s

request for attorney fees under the general recovery statute, but granted Shireman’s

request for attorney fees as a sanction for discovery violations. Unhappy with this partial

victory, Shireman now appeals, claiming that the trial court should have awarded him

attorney fees under the general recovery statute. Hensley and McKay cross-appeal,

claiming that the trial court’s award of attorney fees as a sanction for discovery violations

was improperly large.

       We affirm the trial court in all respects.

                                 Facts and Procedural History

       In the fall of 2006, Hensley and McKay became interested in purchasing a

“foundation cow”—a cow they could promote and one that would help them breed better

cattle. They learned that Shireman had a heifer named “Famous Lady.” Hensley and

McKay were interested in viewing and potentially purchasing Famous Lady, and they


1
  A heifer is “a young female cow that has not borne a calf.” Oxford Dictionaries Online, available at:
http://oxforddictionaries.com/definition/american_english/heifer.
                                                  2
viewed the heifer on Shireman’s property. When Hensley and McKay indicated that they

were interested in purchasing Famous Lady, Shireman informed them to deal with

Simmermon and Jared Jarck (“Jarck”).

         On October 7, 2006, Hensley wrote a check payable to Simmermon in the amount

of $25,000 for the purchase of Famous Lady. After the purchase, in November 2006,

Shireman sent Famous Lady’s American Chianina Association2 (“ACA”) registration

certificate to Hensley and McKay. This certificate listed “Shireman & Sons”3 as the

previous owner of Famous Lady. The registration listed Kale Hensley, Hensley’s son, as

the new owner of Famous Lady. Kale was active in showing cattle in 4-H shows, and

Hensley thought registering Famous Lady with his son would better promote the heifer.

H&M, however, paid for the feeding, boarding, and care of Famous Lady, and made all

decisions regarding the attempts at breeding the heifer.

         When H&M attempted to enter Famous Lady in the ACA National Championship

show in Louisville, Kentucky, they discovered that they were unable to do so because the

show required entries to have been bred, whereas Famous Lady had not yet been bred.

H&M attempted numerous times to breed Famous Lady, including through use of

artificial insemination, but all of the attempts failed. Shireman even retook possession of

Famous Lady and unsuccessfully attempted to breed her from November 2007 until May

2008. Hensley retook possession of the heifer in May 2008. Hensley asked Shireman to



2
  “Chianina” is the name for “a very large white breed of cattle, kept for its lean meat.” Oxford
Dictionaries Online, available at: http://oxforddictionaries.com/definition/english/Chianina.
3
    Shireman did business as Shireman & Sons.
                                                3
take Famous Lady in exchange for a refund of his purchase price. Shireman told him to

speak with Simmermon. H&M, however, never received a refund from Simmermon.

      On October 16, 2009, Hensley and McKay filed a breach of contract claim against

Simmermon, claiming that Famous Lady was defective because she was unable to breed,

and that Simmermon had breached an oral contract and the implied warranty of fitness

for a particular purpose. On December 17, 2009, Hensley and McKay amended their

complaint to add Shireman as a defendant. On February 16, 2010, Shireman filed a reply

and counterclaim seeking attorney fees pursuant to Indiana Code section 34-52-1-1,

claiming that Hensley and McKay’s claim was frivolous and in bad faith. Shireman filed

a motion for judgment on the pleadings on March 30, 2010, but the trial court denied this

motion. Shireman then filed a motion for summary judgment on June 25, 2010, but the

trial court ultimately denied summary judgment. Undeterred, Shireman filed a motion to

correct error and a “supplemental” motion for summary judgment, both of which the trial

court denied. On December 6, 2010, Hensley and McKay dismissed Simmermon as a

defendant.   Shireman also filed a request for sanctions as a result of Hensley and

McKay’s discovery violations.

      A bench trial took place on November 29, 2011. After Hensley and McKay rested

their case, Shireman moved for judgment on the evidence. The trial court granted this

motion, and entered judgment in Shireman’s favor on Hensley and McKay’s claim of

breach of contract, concluding that the plaintiffs had failed in their burden to show the

existence of a contract between themselves and Shireman.



                                           4
       After his motion for judgment on the pleadings was granted, Shireman presented

evidence in support of his counterclaim and his motion for sanctions related to discovery

violations. In total, Shireman sought $70,000 in attorney fees plus $2,158.70 in costs.

The trial court took this matter under advisement and, on December 22, 2011, entered an

order denying Shireman’s counterclaim. In its order, the trial court found that although

Hensley and McKay’s litigation may have raised an inference of bad faith, neither of the

plaintiffs “brought their action nor continued to litigate their action in bad faith.”

Appellant’s App. p. 23. The trial court also found that Hensley and McKay’s claim was

“not frivolous, unreasonable, groundless, nor did it become frivolous, unreasonable, or

groundless during the course of litigation.” Id. at 25.

       In its order denying Shireman’s counterclaim, the trial court wrote:

           The key issue driving this case was whether there was a usage of trade
       whereby the breeder who transfers a heifer to an ultimate purchaser is liable
       to that purchaser if the heifer fails to produce a calf, dead or alive. The
       Plaintiffs testified, and the Court has no reason to doubt, that in all of their
       years of operation within the cattle business, they had operated under a
       guarantee in such a situation. Their guarantee was that the heifer would
       either breed or if, after an opportunity for the original seller/breeder to
       obtain a calf from the heifer and was still unable to do so, that the purchase
       price would be returned or some other arrangement made for credit. This is
       not a frivolous issue to consider and litigate given the impact on the
       industry from either the existence or non-existence of such a guarantee nor
       was it a groundless or unreasonable position to take based upon their own
       experience. Ultimately, however, the Court found that the Plaintiffs’ own
       practice and experience did not bind the Defendant in this case to provide
       such a guarantee.
           Shireman argues that the Plaintiffs’ position became untenable and
       therefore frivolous when they were unable to produce any witness, any
       document, any expert in the field, any other knowledgeable person in the
       cattle industry, and/or any association standards that supported their
       position. The Court has struggled with this. What concerns the Court the
       most in this regard is that the Plaintiffs continued, even up to the eve of trial,

                                               5
to maintain that they would be able to produce other evidence in support of
their position. The fact that they went to trial without any such evidence
raises an inference of bad faith and raises the question as to at what point
the Plaintiffs realized they had no outside support and to question whether
they continued the litigation in bad faith from that point on. Regardless of
this, the Court finds that the Plaintiffs were entitled to proceed and attempt
to prevail solely on the testimony of Mr. Hensley and Mr. McKay and to
require the Court to weigh all the evidence, including the credibility of the
parties. This is the reason the Court is ruling in favor of Plaintiffs on
Defendant’s counterclaim.
    Having made the findings above, however, the Court takes a different
view on the question of sanctions for Plaintiffs’ discovery violations.
Perhaps much of the course of this case would not have changed if the
Plaintiffs had admitted in response to Defendant’s Request for Admissions
that they had only their testimony to support their position. The Court does
agree however that the Plaintiffs’ failure to do so did result in the
Defendant incurring additional attorney’ fees for discovery efforts that
would not have been otherwise necessary. Defendant was forced to seek
out, interview, and depose other witnesses to counter not just Plaintiffs’
testimony, but an unknown potential array of supporting witnesses. In
addition to a motion to compel and request for sanctions, Defendant filed a
Supplemental Motion for Summary Judgment to, as he states, “flush out”
the facts and witnesses Plaintiffs would call. Additional efforts are detailed
in the Defendant’s Reply to Plaintiffs’ Response to Discovery Problems
filed on December 6th and specifically found in paragraph 14 of that
pleading. The Court finds that all matters A through I encompass
reasonable discovery techniques that the Defendant used to try to pin down
or prepare to defend against the Plaintiffs’ case if that case was to be
supported by witnesses and evidence beyond the testimony of the Plaintiffs
themselves. Compare that list to the Affidavit of Raymond M. Adler,
which is in evidence as Defendant’s Exhibit C, the Court finds support for
nearly $19,000 that could reasonably be claimed to have been expended in
attorney’s fees on those matters listed in A through G. A listing of the
expenses found by the Court in that comparison is attached as Exhibit 1.
The Court could find no entries regarding paragraph H, and Defendant’s
Exhibit C was filed prior to expenses incurred for item I.
    The Court finds that the Plaintiffs failed to fully cooperate in discovery
and that thereby the Defendant incurred expenses, particularly on Plaintiffs’
failure to admit the truth of the extent of the support they had for their case.
Therefore, sanctions are warranted under Trial Rules 37(b) and 37(c). The
Court determines that the Defendant’s request for an award of attorney’s
fees in the amount of $15,000 is reasonable in light of the above and that
the Defendant incurred a total of $70,000 in attorney fees to defend this

                                       6
         action. The Court now orders Plaintiffs to pay to Defendant’s attorney,
         Raymond M. Adler, the amount of $15,000, and this amount is ordered
         entered as a civil judgment in favor of Mr. Adler and against the Plaintiffs
         jointly and severally.

Appellant’s App. pp. 24-26.

         Shireman filed a motion to correct error on December 28, 2011, which the trial

court denied on January 4, 2012. On January 19, 2012, Hensley and McKay filed a

motion to correct error, which the trial court denied on January 26, 2012. Shireman now

appeals, and Hensley and McKay cross-appeal.

                                      Discussion and Decision

         Shireman claims that the trial court erred in denying his counterclaim for attorney

fees. Indiana follows the “American Rule,” whereby parties are required to pay their own

attorney fees absent an agreement between the parties, statutory authority, or other rule to

the contrary. Lockett v. Hoskins, 960 N.E.2d 850, 852 (Ind. Ct. App. 2012). Shireman

based his counterclaim for attorney fees on Indiana Code section 34-52-1-1, also referred

to as the “general recovery statute,”4 which provides in relevant part:

         (a) In all civil actions, the party recovering judgment shall recover costs,
         except in those cases in which a different provision is made by law.
         (b) In any civil action, the court may award attorney’s fees as part of the
         cost to the prevailing party, if the court finds that either party:
             (1) brought the action or defense on a claim or defense that is frivolous,
             unreasonable, or groundless;
             (2) continued to litigate the action or defense after the party’s claim or
             defense clearly became frivolous, unreasonable, or groundless; or
             (3) litigated the action in bad faith.




4
    See Van Winkle v. Nash, 761 N.E.2d 856, 861 (Ind. Ct. App. 2002).
                                                   7
       Appellate review of the trial court’s award of attorney’s fees pursuant to this

section proceeds in three steps: (1) we review the trial court’s findings of fact under a

clearly erroneous standard; (2) we review the trial court’s legal conclusions de novo; and

(3) we review the trial court’s decision to award fees and the amount thereof under an

abuse of discretion standard. Lockett, 690 N.E.2d at 852-53.

       A claim or defense is unreasonable if, based on a totality of the circumstances,

including the law and facts known at the time of the filing, no reasonable attorney would

consider that the claim or defense was worthy of litigation or justified. Id. at 853. A

claim is frivolous if: it is made primarily for the purpose of harassing or maliciously

injuring a person; the lawyer does not make a good faith and rational argument on the

merits of the action; or the lawyer does not support the action taken by a good faith and

rational argument for an extension, modification, or reversal of existing law. Id. A claim

is groundless only if no facts exist which support a legal claim presented by the losing

party. Id.

       Moreover, Shireman, as the party requesting the assessment of attorney fees, had

the burden of proof at trial. Chrysler Motor Corp. v. Resheter, 637 N.E.2d 837, 838 (Ind.

Ct. App. 1994). Because the trial court denied Shireman’s request, he appeals from a

negative judgment. We will reverse a negative judgment only where the trial court’s

decision is contrary to law. Kotsopoulos v. Peters Broad. Eng’g, Inc., 962 N.E.2d 97,

105 (Ind. Ct. App. 2011). In considering whether the trial court’s decision is contrary to

law, we determine if the undisputed evidence and all reasonable inferences to be drawn



                                            8
from that evidence lead to but one conclusion, and the trial court has reached a different

conclusion. Id.

       Shireman first claims that the trial court erred in finding that Hensley and McKay

were entitled to pursue their claim against Shireman based solely on their “absurd and

contradictory testimony,” and that their failure to produce any other evidence to support

their claims necessarily means that their claim was brought in bad faith. We are unable

to agree.

       Both Hensley and McKay testified as to their extensive experience in the cattle

industry. Hensley explained that he had grown up on a cattle farm and had raised cattle

for over twenty years. He testified that he studied animal science at Oklahoma State

University, was involved in the FFA and 4-H, and was a judge at Oklahoma State’s

national champion team for livestock judging in 1990.          He also stated that he had

purchased many heifers over the years. He and McKay had been partners in H&M for

approximately ten years. McKay testified that he had been in the cattle business for forty

years and had also bred and purchased many heifers. Both Hensley and McKay testified

that, based on their experience, it was customary for a breeder to “stand by” his cattle that

were sold for breeding purposes. That is, if a purchased heifer was unable to breed, the

original owner would either refund the purchase price or give the purchaser credit toward

the purchase of another cow in order to “make it right.” Tr. p. 29. They further testified

that Shireman himself attempted to help them breed Famous Lady, but that he too was

unsuccessful.



                                             9
       Certainly, the Plaintiffs’ case would have been stronger had they been able to

present evidence from third parties, and Shireman presented depositions and affidavits

from several witnesses contradicting Hensley’s and McKay’s testimony regarding a

guarantee that a heifer would successfully be able to breed. But we do not think that this

necessarily means that Hensley’s and McKay’s claim was frivolous, unreasonable,

groundless or litigated in bad faith. Shireman’s argument in this regard is essentially that

we reweigh the evidence and independently consider Hensley’s and McKay’s credibility

and motives. This we will not do.

       Shireman also claims that Hensley and McKay knew that they would not be able

to recover any damages. Shireman notes that McKay testified that the claimed guarantee

that a heifer would be able to breed would be satisfied even if the heifer bore a dead calf,

and admitted that a dead calf was worthless. Shireman therefore claims that McKay

acknowledged that there could be no award of damages. We again disagree. Despite

McKay’s testimony regarding the worthlessness of a dead calf, there was no evidence

presented that Famous Lady bore any calf—dead or alive. Thus, according to Hensley’s

and McKay’s alleged customary guarantee, they would still be entitled to a refund or

credit for the purchase price of Famous Lady because she was unable to breed.

       Shireman further claims that Hensley and McKay’s claim was, by definition,

groundless because the trial court found that they failed to prove the existence of a

contract between themselves and Shireman. Specifically, Shireman focuses on the trial

court’s statement from the bench in which the court stated, “Where is the proof of a

contract? There is no proof in my mind. The Plaintiffs have not met their burden of

                                            10
establishing a contract here. I see no basis for recovery, so I am granting a judgment on

the evidence in favor of Mr. Shireman.” Tr. p. 189. However, Hensley and McKay both

testified that Shireman had told them that if he was unable to get Famous Lady to breed

then he would return the purchase price. Tr. pp. 54, 108. The fact that the trial court

found this testimony insufficient to support Hensley and McKay’s claims does not mean

that the plaintiffs proceeded with a total lack of proof; their testimony, even if not wholly

credited by the trial court, was some proof.5 Thus, we cannot say that the trial court

clearly erred in finding that the claims against Shireman were not groundless.

       Shireman next claims that the trial court erred in failing to conclude that Hensley

and McKay litigated in bad faith. However, the existence of bad faith is a factual

question for the trial court to resolve. See Hoosier Ins. Co. v. Audiology Found. of Am.,

745 N.E.2d 300, 311 (Ind. Ct. App. 2001) (noting that it is not the role of an appellate

court to determine whether a party acted in bad faith). We will not second-guess the trial

court’s factual determination of bad faith on appeal. Shireman lists in detail all of the

evidence he claims supports a finding of bad faith. Certainly, much of the evidence

referred to by Shireman might have supported a finding by the trial court that Hensley

and McKay litigated in bad faith, if the trial court had found bad faith. But the trial court

did not find bad faith on the part of the plaintiffs, and we decline Shireman’s request to

reweigh the evidence and come to a contrary conclusion.6


5
 Indeed, we note that the trial court denied Shireman’s motions for summary judgment, noting that there
was some evidence creating a genuine issue of material fact for trial.
6
  In support of his claim that Hensley and McKay litigated in bad faith, Shireman claims that venue was
improper because, after Simmermon was dismissed as a defendant, none of the remaining parties resided
in Hamilton County, nor did the sales transaction take place there. Shireman cites no authority for his
                                                  11
                                          Cross-Appeal

       Hensley and McKay cross-appeal, claiming that the trial court’s award of attorney

fees as a sanction for discovery violations was improper. Indiana Trial Rule 37(B)(2)

provides that a trial court may order various sanctions against a party who “fails to obey

an order to provide or permit discovery[.]” After listing the various sanctions allowed,

Trial Rule 37(B)(2) provides that:

       In lieu of any of the foregoing orders or in addition thereto, the court shall
       require the party failing to obey the order or the attorney advising him or
       both to pay the reasonable expenses, including attorney’s fees, caused by
       the failure, unless the court finds that the failure was substantially justified
       or that other circumstances make an award of expenses unjust.

       The selection of an appropriate sanction for discovery violations is a matter within

the trial court’s sound discretion. Whitaker v. Becker, 960 N.E.2d 111, 115 (Ind. 2012).

Trial courts “stand much closer than an appellate court to the currents of litigation

pending before them, and they have a correspondingly better sense of which sanctions

will adequately protect the litigants in any given case, without going overboard, while

still discouraging gamesmanship in future litigation.” Id. On appeal, we review a trial

court’s sanction only for an abuse of its discretion. Id.

       Hensley and McKay do not object to the trial court’s order awarding sanctions per

se, but they do claim that the amount awarded was improper. Specifically they take issue

with the trial court’s inclusion of attorney fees that were related to Shireman’s Motion to

Strike Testimony of Plaintiffs and his Supplemental Motion for Partial Summary


claim that venue was improper, and this claim is therefore waived. See Loomis v. Ameritech Corp., 764
N.E.2d 658, 668 (Ind. Ct. App. 2002) (noting that failure to cite authority in support of appellate
argument results in waiver) (citing Ind. Appellate Rule 46(A)(8)(a)).
                                                 12
Judgment and Designation of Evidentiary Matters, and Alternative Motion to Exclude

Unproduced Documentation and Expert Testimony. With regard to the first of these

motions, the trial court specifically noted that Shireman’s Motion to Strike Testimony

was one of his “reasonable techniques” to “try to pin down or prepare to defend” against

the claims brought against him in light of the Plaintiffs’ failure to fully cooperate in

discovery. Appellant’s App. pp. 25, 281. The same is true with regard to Shireman’s

Supplemental Motion for Summary Judgment. The trial court specifically noted that

Shireman used this motion to “‘flush out’ the facts and witnesses the Plaintiffs would

call.” Id. at 25. Under our deferential standard of review, we cannot say that the trial

court abused its discretion in awarding attorney fees to Shireman related to the

preparation of these motions, which the trial court specifically found were due to the

Plaintiffs’ failure to fully comply with discovery.

       Affirmed.

VAIDIK, J., and BARNES, J., concur.




                                             13